IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                         :   No. 2139 Disciplinary Docket No. 3
                                         :
MICHAEL BENSON WOLF                      :   Board File No. C2-11-408
                                         :
                                         :   (Court of Common Pleas of Philadelphia
                                         :   County, Criminal Division, No. CP-51-CR-
                                         :   0001918-2012)
                                         :
                                         :   Attorney Registration No. 52879
                                         :   (Montgomery County)


                                    ORDER


PER CURIAM:


              AND NOW, this 6th day of March, 2015, the Joint Petition to Temporarily

Suspend an Attorney is granted and, pursuant to Pa.R.D.E. 214, Michael Benson Wolf

is placed on temporary suspension and he shall comply with all the provisions of

Pa.R.D.E. 217.